Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/19/2021.
Applicant's election with traverse of claims 8-15 (group II and species B) in the reply filed on 2/19/2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims is related and that a thorough search for the subject matter of any one of the species/group of claims would encompass a search for the subject matter of the remaining claims, and that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the consideration of undue burden is one that must be made by the examiner.  Applicant’s arguments that the search of one invention must necessarily result in a search for the other one has been considered, but is not found persuasive insofar as the searches are not co-extensive, as shown in the restriction requirement, and additional search would be of necessity for the combination of inventions (e.g. the difference species/inventions will require different search strategies including different fields of search and employing different search queries). Regarding applicant’s arguments that the requirement of restriction under combination/subcombination is improper because claim 4 teaches snap elements: claim 4 depends on a claim that is properly restricted under the combination/subcombination rule. Furthermore, claim 4 is also properly restricted under the species restriction, see above for the response to arguments that the restriction is improper. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US20090229320) in view of Buso et al. (EP3181750A1).
Regarding claim 8, Yoo et al. teaches a lid assembly for a laundry appliance (see abstract), comprising: a first panel 230; a frame 220 having a raised outer edge 225b for receiving the first panel 230 in a first lid configuration; a trim 250 coupled to the frame 220, the trim 250 comprising: snap elements 255, 252 extending from a bottom surface of the trim 250 (see figures 1-3, paragraphs [0054]-[0058], [0064]-[0066]). Yoo et al. does not teach a second panel. Yoo et al. teaches that the first panel provides structural support to the lid assembly (see paragraph [0055], figures 2-3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a second panel may be provided as a replacement to provide structural support to the lid assembly (e.g. during servicing and maintenance of the first panel). Furthermore, it has been determined that the duplication of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Yoo et al. does not teach that the frame defines snap features apertures and bosses and protrusions defining openings on the trim. Buso et al. teaches a door assembly for a laundry appliance (see abstract). Buso et al. also teaches protrusions 38 defining openings (also reads on snap feature apertures and bosses) that that allow for snap-fit connections and minimizing vibrations of the door assembly (see paragraphs [0055]-[0057], [0069], [0072] figures 4, 8b, 8c). Since both Yoo et al. and Buso et al. teach door assemblies for washing machines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that protrusions defining openings may be disposed 
Regarding claim 10, Yoo et al. and Buso et al. together teach the limitations of claim 8. Yoo et al. does not explicitly teach that the protrusions and the bosses are aligned. However, since Buso et al. teaches in paragraphs [0055]-[0057], figures 4, 8b, 8c that the protrusions 38 are disposed so as to provide mechanical connection at a particular location, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that, in the modified system, the protrusions and bosses may disposed so as to align, so as to optimize the connection and mechanical support for the particular application. Furthermore it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claims 11-12, Yoo et al. and Buso et al. together teach the limitations of claim 8. Buso et al. teaches in figure 4 that the snap elements 38 may be positioned in pairs in a central position and configured to align with apertures 20 (reads on claim 11), wherein a first snap feature of the pair is offset from a second snap feature (reads on claim 12). Furthermore it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Regarding claim 13, Yoo et al. and Buso et al. together teach the limitations of claim 12. Yoo et al. teaches in paragraph [0055], figures 2-3 that the frame 220 defines a support structure and has its connection mechanisms disposed on opposing first and second sides, such that, in the 
Regarding claim 14, Yoo et al. and Buso et al. together teach the limitations of claim 8. Yoo et al. teaches in figure 3 that the frame 220 defines ridges, such that in the modified system, the bosses would be disposed adjacent the ridges.

Allowable Subject Matter
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Yoo et al. (US20090229320). Yoo et al. fails to teach/disclose the limitations of claims 9 and 15. Further no other prior art was located that suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711